 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDVapor Recovery Systems CompanyandOil,Chemical&AtomicWorkers International Union,Long Beach Local No. 1-128,AFL-CIO.Case No. 21-CA-4245.October 2, 1961DECISION AND ORDEROn May 12, 1961, Trial Examiner William E. Spencer issued hisIntermediate Report herein, finding that the Respondent had engagedin unfair labor practices in violation of Section 8(a) (5) and (1) ofthe Act and recommending that it cease and desist therefrom andtake affirmative action, as set forth in the Intermediate Report at-tached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the Trial Examiner's rulings and finds noprejudicial error.The rulings are affirmed. The Board has consid-ered the Intermediate Report, the exceptions and brief, and the entirerecord in this case, and adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'ORDERThe Board adopts the Recommended Order of the Trial Examinerwith the modification that provision 2 (c) read : "Notify the RegionalDirector for the Twenty-first Region, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to complyherewith." 21We adopt the TrialExaminer's conclusionthat receipt of the Union's registered letter,containing its termination notice, at the post office box designated by the Respondent forthe receipt of its mail constituted timely and proper notice, notwithstanding that theletterwas addressed to the Respondent, attention of a person erroneously presumed bytheUnion to be a part of management. In adopting this conclusion we find it un-necessary to consider, and do not adopt, the Trial Examiner's opinion as to the legalresult which might follow had the letter been addressed to the same person "in care of"the Respondent2In the notice attached to the Intermediate Report marked "Appendix," the words"Decision and Order" are hereby substituted for the words "The Recommendations of aTrial Examiner." In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "Pursuant to a Decision andOrder" the words "Pursuant to a Decree of the United States Court of Appeals, Enforcingan Order."INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding,in which the General Counsel of the National Labor RelationsBoard, herein called the Board,alleged that the Respondent violated Section 8(a) (1)and (5) of the National Labor Relations Act, as amended, herein called the Act,by refusing to bargain with Oil, Chemical & Atomic Workers International Union,Long Beach Local No.1-128,AFL-CIO,herein called the Union, the duly desig-133 NLRB No. 50. VAPOR RECOVERY SYSTEMS COMPANY581nated bargaining representative of its employees in an appropriate unit,was heardby the duly designated Trial Examiner in Los Angeles, California, on March 27,1961.The appropriateness of the bargaining unit and the Union's representativecapacity therein were admitted, the allegations of law violations denied.All partiesparticipated in the hearing and filed briefs.Upon the entire record in the case, consisting in large part of exhibits and stipu-lations, and from my observation of the one witness who testified, I make thefollowing:FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTRespondent, a corporation with its principal office and place of business in Comp-ton, California, is engaged in the manufacture, sale, and distribution of tank fittingsand industrial telemetering, and ships annually from its Compton plant directly topoints outside California products valued at in excess of $50,000.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization admitting to membership production and main-tenance employees of the Respondent.Ill.THE UNFAIR LABOR PRACTICESA. Basic factsThe Union is and, at all material times, has been exclusive bargaining representativeof employees in the following appropriate unit:AllRespondent's production and maintenance employees, including truck-drivers, but excluding office and clerical employees, guards, watchmen, pro-fessional employees, and supervisors as defined in the Act.The sole issue to be decided here is whether the Respondent's admitted refusal tonegotiate with the Union for a new contract is excused because of the Union'stardiness in giving the Respondent notice to terminate the existing agreement.,The contract which the Union desired to terminate was effective from January 25,1960, until January 25, 1961, and subject to automatic renewal for 1-year periodsthereafter, in the absence of written notice to terminate given by either party atleast 60 days prior to any anniversary date. Including January 24, 1961, in thecomputation of 60 days required for effective termination notice, the date on whichautomatic renewal would occur was Saturday, November 26, 1960, and therefore thelast day for the termination notice to be effective in preventing automatic renewalwas Friday, November 25.Williams Laundry Company,97 NLRB 995. Thereappears to be no dispute on these facts.The Union mailed a registered letter to Respondent on Wednesday, November 23,1960, containing notice of its desire to terminate the existing contract.The envelopecontaining the letter was properly addressed to the Respondent, but also bore thewords: "Attn: Mr. Frank Long, Jr." Frank V. Long, Sr., was Respondent's presidentat the time the existing contract was executed.He was succeeded in the presidencyfollowing his death in the summer of 1960 by a son, Ray V. Long, brother to FrankLong, Jr.Frank Long, Jr., a production employee, held no office with theRespondent.At the same time it mailed its notice to the Respondent, the Union mailed registeredletters to the Federal mediationservicein San Francisco and to the State mediationservice in Los Angeles.Both these latter communications were received at theirrespective destinations on Friday, November 25.There is no issue with respect tothese notices.On Wednesday, November 23, the Union also sent by regular un-registered mail a copy of its termination notice to E. J. Gund, labor consultant, whohad executed the existing contract as Respondent's agent.1 Section 8(d) of the Act,insofar as material here,provides:...That where there is in effect a collective-bargaining contract covering employeesin an industry affecting commerce,the duty to bargain collectively shall also meanthat no party to such contract shall terminate or modify such contract,unless theparty desiring such termination or modification-(1) serves a written notice uponthe other party to the contract of the proposed termination or modification sixtydays prior to the expiration date thereof,or in the event such contract contains noexpiration date, sixty days prior to the time it is proposed to make such terminationor modification . .. , 582DECISIONSOF NATIONAL LABOR RELATIONS BOARDRespondent'smailisplaced in its post office box where it is picked up, twicedaily, by Respondent's messenger.On Friday, November 25, a notice of receiptof the Union's registered letter was placed in the Respondent's post office box.Re-spondent's plant was closed on Thanksgiving Day, November 24, and also onNovember 25, 26, and 27. (Its contract with the Union required premium pay forits unit employees working on November 24 and/or 25.) Because of this temporaryshutdown of operations, Respondent'smessengerdid not pick up Respondent's mailand deliver it to Respondent's office until Monday, November 28.The Union'sletterwas handed, unopened, to Frank Long, Jr., on that date, and it was not untilDecember 1 that the letter containing the Union's terminationnotice reached anofficer of the Respondent, namely, Ray V. Long.Labor Consultant Gund was absent from hisofficefrom November 24 through 27.He first saw the copy of the Union's November 23 letter to Respondent, addressedto him, when he returned to his office on Monday, November 28.By letter dated December 5, Labor Consultant Gund advised the Union, in effect,that it was Respondent's position that the Union's termination notice was ineffectualbecause untimely and therefore the Respondent would not enter into negotiationsfor a new contractB.Concluding FindingsThere is no evidence that at any time prior to its letter of November 23, theUnion put the Respondent on notice that it sought the termination of the existingcontract.The timeliness, or lack of it, of the Union's November 23 notice is there-fore determinative of the issue.Notice of receipt of the registered letter bearingthe termination notice was placed in Respondent's post office box on November 25.That is where the Respondent normally receives its mail. If this constituted serviceand receipt of the notice, the notice was timely. "The Board has strictly construedprovisions which forestall automatic renewal clauses.Thus the Board has held thatwhere the existence or nonexistence of a contract bar depends upon the giving ofa timely notice, the timeliness of the notice depends not upon the date of mailingbut upon the date of receipt."Koenig Brothers, Inc ,108 NLRB 304.Admittedly, the notice did not actually come into the Respondent's hands, andwas not delivered to Respondent's office until after the effective date for givingtermination notice.This was because of the intervening Thanksgiving holiday whichthe Respondent observed by closing its plant on November 24 and 25, when Re-spondent'smessenger, who customarily picked up Respondent's mail at the postoffice twice daily, picked up no mail.As I understand Respondent's position it isthat, absent mitigating circumstances such as are not present here, the termina-tion notice must be actually delivered into Respondent's hands before it becomeseffective.TheKoenigdecision, quoted above, cannot properly be construed tohave such a broad application for there is no showing there, as there is here, thatthe termination notice was timely delivered to the place where it normally wouldbe received by the addressee.Hemisphere Steel Products, Inc.,131NLRB 56,cited by the Respondent as the Board's most recent pronouncement on noticerequirements, is inapposite inasmuch as it deals solely with the computation of the60-day requirement, a matter not in issue here. In fact, none of the decisions citedby any of the parties is definitive authority on the factual situation encounteredhere.InEvans Milling Company,94 NLRB 1127, 1130, cited by the General Counsel,the Board found timely and effective a termination notice addressed to an officer ofthe contracting employer, "c/o the Employer."The officer thus addressed wasabsent at the time of the attempted delivery and his secretary refused to sign thereceipt acknowledging delivery of the registered letter.The letter was twice againpresented and twice again refused because of the continued absence of the ad-dressee officer, and thereupon was returned unopened to the sender.The testimonywas that there was a "long-standing rule" in the employer's office forbidding theacceptance of registered mail addressed to the officer in question during his absence.Itwas the employer's position in that case, "that for the letter to constitute noticeitmust have been actually received and read, and that these requirements werenot fulfilled because of the Intervenor's [Union's] neglect in addressing the letter"to an individual officer rather than to the employer.The Board majority rejectedthis contention and found the notice thus addressed timely and effective.Thisdecision,while not altogether disposing of our problem, casts some light on whatismeans by "receipt" of the termination notice.Obviously, it does not meanthat the notice has to be actually red by the addressee, or its delivery accepted byhim.Theattempteddelivery of the letter containing the teimination notice was VAPOR RECOVERY SYSTEMS COMPANY583deemed sufficient by the Board to constitute timely and effective notice. If thisdecision has been overruled,directly or indirectly,I am not aware of-it.2I conclude that the receipt of the registered letter bearing the Union's terminationnotice at the post office on November 25, and the placing of notice of the receipt ofregistered mail in Respondent'spost office box on that date, the appropriate placefor the delivery of Respondent'smail where it was customarily called for by Re-spondent'smessenger and delivered to it twice daily, fulfilled the requirements oftimely notice unless the Union is charged with knowledge that because of theclosing of its plant operations the Respondent would receive no mail on thatdate, and being charged with such knowledge had to take it into account in itscomputation of the 60-day notice requirement.To hold with the latter propositionwould mean to hold that the 60-day notice requirement is automatically shortenedby as many days as one party or the other, depending on which is the noticee, isvacationing or for this or other reasons does not actually receive the notice whichotherwise he would have received through the normal course of mail deliveries.I know of no decision by the Board or the courts which constitutes authority forsuch a holding,and the General Counsel's opinion in refusing to issue a complaintunder circumstances strikingly similar to the factual situation on the point here, is noauthonty.3The fact is that he did issue a complaint here, and that is no authorityeither, as I am sure the Respondent will readily agree.Furthermore,I think the Union cannot be charged with knowledge that therewould be no delivery of mail to the Respondent on November 25, the day followingThanksgiving.Itscontract with the Respondent required premium pay for thedays in question but did not require Respondent to shut down operationsAnd inno event did it refer to any employees other than those represented by the Unionin the appropriate unit. In shot., there is nothing in the contract on the basis ofwhich the Union can properly be charged with knowledge that the Respondentwould shut down its entire operations,including its front office, on the day follow-ing Thanksgiving.The day following Thanksgiving is not a legal holiday andtherefore outside the contract there is no basis for assuming union knowledge ofa complete cessation of operations unless such knowledge be inferred from Re-spondent's practice for the past 3 years,stipulated to,of shutting down its entireoperations over the Thanksgiving weekend. I think we must assume that the Unionhad knowledge that this was the practice with respect to the production and main-tenance employees it represented,but I think we cannot assume, without evidenceon the point,that it had knowledge that this practice extended to and includedRespondent's front office and that Respondent'smessenger picked up and deliveredno mail to Respondent'soffice on the date in question.The notices posted onRespondent'sbulletin boards would not necessarily convey such information.Itmay still be argued,and with some persuasiveness,that regardless of theUnion's knowledge of Respondent's closing practices or lack of it, the Respondentin the normal conduct of its business,as established by its practice over the 3 pre-ceding years,would not have received the termination notice until Monday, No-vember 28,well after the expiration of the 60-day deadline.This argument, too,presupposes that because the Respondent chose to shut down its operations and toreceive no mail on November 25 and because the preceding day was Thanksgiving,the period for termination notice expired on the 58th day instead of the 60th day asprovided by statute.I am not persuaded that the 60-day requirement can properlybe construed to have such elasticity either for purposes of contraction or extension.As example, where the noticee normally receives his mail through a post office boxwhich he has rented for that purpose,there is always a chance that because ofact of God,State, or self,he may not pick up his mail on that certain date whenthe termination notice is duly placed in his box.Must the noticer take into ac-count such possible contingencies in timing the sending of his notice?I think not.In my opinion the most that can be required of the noticer,when notice is giventhrough themails, is that he allow time for his termination notice to reach thenoticee through normal mail deliveries before the expiration of the 60-day period.Any more restrictive construction would, I think,lead to confusion and abuse,obstructing rather than encouraging the orderly processes of collective bargaining 42 See, also,Groveton Papers Company,Inc (Northumberland Branch),96 NLRB 13093 Case No SR-932, November 14, 19004My findingon the timeliness of the notice is not based in any part on a theory thatthe post office was Respondent'sagent in its receipt and disposition of the registeredletter, but on Respondent's practice of twice-a-day delivery of its mail by its own messenger,a practice which would have resulted in the actual timely receipt of the terminationnotice except for Respondent's own act in canceling delivery of its mail on November 25 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDHaving found that the Union's termination notice was timely, there remains asecond crucial issue as to whether it was addressed to the Respondent in such manneras to charge the latter with its receipt.As the Board found in theEvanscase,actual knowledge of the termination notice is not a prerequisite to a conclusion oftimeliness.Here the termination notice was properly addressed to the Respondentbut improperly addressed to the attention of a production employee who, as ithappened, was a brother of Respondent's president and therefore bore the same sur-name. I think we must distinguish between the terms "in care of or "c/o" and"attention" or "attention of."Had this notice been addressed to Frank Long,Jr., c/o the Respondent, it would not have been addressed to the Respondent and,without more, would have constituted no effective termination notice, for the nameof the Respondent in such address would have had no more significance than thename of a street or a town, it being merely a designation of where the addresseewas to be reached.Not so when a letter is addressed to a company, attention ofa named person or department. Such a direction bears the connotation that thecommunication is meant for the company, and that the company's attention isdirected to its contents through the agency of some person or department associ-ated with it. I believe the following source accurately defines prevailing businesspractices such as the Union would reasonably have in mind in addressing its termi-nation notice:TheAttentionLine:Designation of specific person or department in lettersaddressed to a business firm.This practice marks the letter as a businessrather than a personal letter and insures that it will be opened in the absenceof the individual to whom it is directed. [The Private Secretary's EncyclopedicDictionary, page 49. Prentice-Hall, Inc., 1958.1While it was stipulated that if the Respondent called him as a witness, Respondent'smessenger would testify that letters so addressed customarily and uniformly weredelivered unopened to the individual employee named,5 and admittedly the noticein question was delivered unopened to production employee Long, I think this prac-tice, of which the Union is not shown to have had knowledge, cannot prevail overthe commonly accepted significance of the "Attention Line" as defined above, andcannot convert the official character of the communication, as shown on its face, tothe category of private correspondence with an individual, thus absolving Respond-ent of constructive knowledge of its contents.That there was error in the nameappearing on the attention line was obvious, I think, inasmuch as the letter wasaddressed to the Respondent, and this is all the more apparent because of theidentity in surnames of Respondent's president and the employee whose nameerroneously appeared on the attention line. In sum, I find that the notice in ques-tion was addressed to the Respondent and that the Union's error in designating thebrother of Respondent's president instead of the president himself on the attentionline,while unfortunate, is not fatal to the timeliness of the notice. In theEvanscase, it will be recalled, the notice in question appeared, on its face, to be a per-sonal letter to the employer's president because it was addressed to him in care ofthe employer, and in his absence delivery of the letter was refused, as was thepractice of that employer, but the Board nevertheless found the notice timely andeffective.That the Union admitted that it "misdirected" its November 23 letterneither adds to nor detracts from the character of the misdirection and its legalsignificance.In view of the foregoing findings and conclusions it is not necessary to decidewhether the mailing of a copy of the Union's November 23 letter to Respondent'slabor relations consultant, E. J. Gund, in and of itself fulfilled the requirementsof the termination notice. In my capacity as factfinder, I do find that in the normalcourse of mail deliveries Gund would have received the duplicate notice on Novem-ber 25.The fact that he did not actually receive the notice until November 28, dueto his failure to accept delivery of mail on November 25, does not operate to defeatthe timeliness of the notice. In short, the notice was timely as to him.As to his5Inasmuch as the messenger did not testify and therefore was not subjected to cross-examination, there is no way to know whether in giving his testimony he would makeany distinction between the terms "c/o" and "attention of."Whatever his actual testi-mony might have been I would find it strange indeed, absent concrete examples, if per-sonal letters to Respondent's employees were commonly addressed to the Respondent,attention of the employee in question.There can be no doubt that the commonly acceptedpractice for such private communications is to address the individual in care of the com-pany by which he is employed.The same observations apply to the stipulation thatRespondent's president would testify to the same effect as the aforesaid messenger. VAPOR RECOVERY SYSTEMS COMPANY585agency for the purposes of receiving such notices I reach no ultimate conclusion.Admittedly, he was Respondent's agent in the execution of the contract which theUnion wishedto terminate.On December 5, he notified the Union of Respondent'sposition that its termination notice was untimely.This is evidence of a continuingagency relationship between Gund and the Respondent with respect to contractualrelationships with the Union. I make these findings to meet the eventuality thatthe Board may not agree with my ultimate findings and conclusions with respect tothe timeliness of the notice addressed directly to the Respondent.There is no "good faith" issue here. I do not question that the Respondent ingood faith believed that the Union's termination notice was untimely.Needless tosay, if it was mistaken in this, as I have found it was, its good faith in refusing tobargain on a new contract constitutes no defense; if it was right, it was right as amatter of law and, again, good faith does not enter into the equation.Having found that the Respondent was timely advised by the Union of the latter'sdesire and intent to terminate the existing contract, it follows that the Respondent'srefusal to bargain with the Union in negotiations for a new contract, as establishedby Gund's letter of December 5, 1960, was a refusal to bargain within the meaningof Section 8 (a) (5) of the Act and, derivatively, interference, restraint, and coercionwithin themeaningof Section 8(a)( I) of the Act. It is so found.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYIt having been found that the Respondent engaged in unfair labor practices byrefusing on and after December 5, 1960, to bargain with the Union, the representa-tive of its employeesin anappropriate unit, it will be recommended that on requestby the Union the Respondent bargain with it on bargainable issues, including thenegotiation of a new contract to succeed the contract which expired on January 25,1961, and, if an understanding is reached, embody such understanding in a signedagreement.It having been found that the Respondent's refusal to enter into negotiations withtheUnion for a contract to succeed the agreement expiring on January 25, 1961,was based on a bona fide belief that the Union's termination notice on the existingcontract was untimely made, I see no basis for a broad cease and desist order and,accordingly, will recommend none.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2(5) ofthe Act.2.AllRespondent's production and maintenance employees, including truck-drivers, but excluding office and clerical employees, guards, watchmen, professionalemployees, and supervisors as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9(b) of the Act.3.The Union at all times material herein has been and now is the exclusive repre-sentative of all employees in the aforesaid appropriate unit for the purposes ofcollective bargaining within the meaning of Section 9(a) of the Act.4.By refusing on and after December 5, 1960, to bargain collectively with theUnion as exclusive representative in the aforesaid appropriate unit, the Respondenthas engaged in and is engaging in unfair labor practices within the meaning ofSection 8(a)(1) and(5) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law, and uponthe entire record in the case, it is recommended that the Respondent, Vapor RecoverySystems Company, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with the Union as the exclusive bargainingrepresentative of all its employees in the previously described appropriate unit. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) In any like or related manner interfering with,restraining,or coercing itsemployees in the exercise of the right to self-organization, to form labor organiza-tions, to join or assist the Union, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aid or protection,or to refrain from any or all such activities, except to the extent that such rights maybe affected by an agreement requiring membership in a labor organization as a con-dition of employment, as authorized in Section 8(a) (3) of the Act.2.Take the following affirmative action designed to effectuate the policies ofthe Act:(a)Upon request, bargain collectively with the Union as the exclusive representa-tive of employees in the previously described appropriate unit, with respect to bar-gainable matters, including the negotiation of a contract to succeed the agreementwhich expired on January 25, 1961, and, if an understanding is reached, embody suchunderstanding in a signed agreement.(b) Post at its place of business in Compton, California, copies of the noticeattached hereto marked "Appendix."Copies of said notice, to be furnished by theRegional Director for the Twenty-first Region, shall, after being duly signed byRespondent's representative, be posted by the Respondent immediately upon receiptthereof, and be maintained by it for a period of 60 consecutive days thereafter, inconspicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Twenty-first Region, in writing, within20 days from the date of the service of this Intermediate Report and RecommendedOrder, what steps the Respondent has taken to comply therewith.It is further recommended that, unless within 20 days from the date of the serviceof this Intermediate Report and Recommended Order the Respondent notifies saidRegional Director that it will comply with the foregoing recommendations, theBoard issue an order requiring the Respondent to take the aforesaid action.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL, upon request, bargain collectively with Oil, Chemical & AtomicWorkers International Union, Long Beach Local No. 1-128, AFL-CIO, as theexclusive representative of all our employees in the unit described below, withrespect to the negotiation of a contract to succeed our agreement with the afore-saidUnion which expired on January 25, 1961, rates of pay, wages, hours ofemployment, or other conditions of employment, and, if an understanding isreached, embody such understanding in a signed agreement.The bargaining unit is. All our production and maintenance employees,including truckdrivers, but excluding office and clerical employees, guards,watchmen, professional employees, and supervisors as defined in theNational Labor Relations Act.WE WILL NOT, by refusing to bargain with the aforesaid Union, or in anylike or related manner, interfere with, restrain, or coerce our employees in theexercise of their right to self-organization, to join or assist the above-namedUnion or any other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activities for thepurposes of collective barizaminn or other mutual aid or protection, or torefrain from any and all such activities, except to the extent such rights may beaffected by an agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8(a)(3) of the Act.All our employees are free to become, remain, or refrain from becoming membersof the above-named Union, or any other labor organization, except to the extent thatthis right may be affected by an agreement in conformity with Section 8(a) (3) ofthe ActVAPOR RECOVERY SYSTEMS COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.